3. Defence of the principle of subsidiarity (vote)
(DE) Madam President, I would like to repeat my point of order:
(Uproar in the Chamber)
I am pleased that I am always able to wake my fellow Members up. This is good for the circulation.
Once again, under the terms of Rule 177(4), I request that the vote is postponed and that the legitimacy of the resolution and the vote is investigated in the meantime.
(DE) Madam President, ladies and gentlemen, firstly I would like to look at the procedural argument. I would like to remind everyone that we have just voted on the Cashman report. This is a report created by Parliament in the course of an ongoing legislative procedure. Our Legal Service has stated that this is not permitted, but the socialists insisted on introducing it. While we were discussing the freedom of the press in Italy and the Commissioner responsible explained that the European Union has no authority in this area, the socialists still felt that it was worthwhile to attack Berlusconi. Whenever it suits the socialists, it is a question of there being no authority. Whenever other people are being opposed, the authority is in place. For this reason, we should not give in to them.
However, the second argument is worthy of serious discussion. Are we responsible for the Convention on Human Rights? I would like to remind my fellow Members that, following the entry into force of the Treaty of Lisbon, the European Union will become party to the Convention on Human Rights. This means that if it is legitimate for the Italian Parliament to discuss this, because Italy is party to the Convention on Human Rights, then it is also legitimate for the European Parliament to discuss this, as it will be party to the Convention on Human Rights in future.
My third and final argument concerns the fact that we are not lawyers, we are politicians. This judgment affects millions of people and, therefore, we should vote on it today.
(Applause)